Citation Nr: 0207472	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  94-12 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left shoulder girdle, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left flank/abdominal area, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the hyoid area of the neck.

4.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the posterior lateral area of the 
neck.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1964 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Des Moines, Iowa.  In connection with his appeal, 
the veteran testified via video conference before the 
undersigned in December 1996.  He accepted such hearing in 
lieu of a Travel Board hearing.  See 38 C.F.R. § 20.700(e) 
(2001).  A transcript of the hearing is associated with the 
claims file.  

The veteran was previously represented by the Disabled 
American Veterans.  During the pendency of this appeal he 
revoked such appointment in favor of a private attorney.  
However, in correspondence received in May 2002, the veteran 
has clarified that he is no longer represented by that 
attorney.  At the end of May 2002, the RO advised the veteran 
via a letter as to the regulations allowing for appointment 
of a new representative.  The veteran has not expressed any 
intent to appoint new representation.

The veteran submitted a timely notice of disagreement with 
the March 1999 decision denying entitlement to a compensable 
evaluation for disability of the right thumb.  In April 2002, 
the RO issued a statement of the case on that issue and 
informed the veteran of the requirement that he submit a 
substantive appeal to perfect his appeal with respect to this 
issue.  The issue was not thereafter addressed in any written 
communication from the veteran.  Therefore, the Board 
concludes that the veteran is not currently seeking appellate 
review with respect to this matter.

In a decision dated in March 1999, the RO denied entitlement 
to service connection for a back disorder.  That issue was 
included in a statement of the case issued in December 1999.  
The veteran was also informed of the requirement that he 
submit a substantive appeal to perfect his appeal with 
respect to this issue.  Furthermore, in September 2001, the 
RO notified the veteran as to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its potential impact 
on his claim.  Thereafter, in a decision dated in December 
2001, the RO again denied entitlement to service connection 
for a back disorder.  The RO notified the veteran of that 
decision in April 2002.  The back issue has not been 
addressed in any written communication submitted by the 
veteran since the issuance of the statement of the case. 
Therefore, the Board concludes that the veteran is not 
currently seeking appellate review with respect to this 
matter.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues on appeal have been obtained.

2.  Residuals of a shell fragment wound of the left shoulder 
girdle are manifested by no more than moderately severe 
impairment of Muscle Group IV.

3.  Residuals of a shell fragment wound of the left 
flank/abdominal area are manifested by no more than moderate 
impairment of Muscle Group XIX.

4.  Residuals of a shell fragment wound of the neck are 
manifested by asymptomatic scars; the residuals are not 
productive of disfigurement or functional impairment.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of a shell fragment wound of the 
left shoulder girdle have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73, Diagnostic 
Code 5304 (1996); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.55, 
4.56, 4.71a, 4.73, Diagnostic Code 5304 (2001).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a shell fragment wound of the 
left flank/abdominal area have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73, 
Diagnostic Code 5319 (1996); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.55, 4.56, 4.71a, 4.73, Diagnostic Code 5319 (2001).

3.  The criteria for entitlement to a compensable evaluation 
for residuals of a shell fragment wound of the hyoid area of 
the neck have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73, Diagnostic Code 5322 
(1996); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 
4.71a, 4.73, Diagnostic Code 5322, § 4.118, Diagnostic Codes 
7800, 7803-7805 (2001).

4.  The criteria for entitlement to a compensable evaluation 
for residuals of a shell fragment wound of the posterior 
lateral area of the neck have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73, 
Diagnostic Code 5323 (1996); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.55, 4.56, 4.71a, 4.73, Diagnostic Code 5323, § 4.118, 
Diagnostic Codes 7800, 7803-7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disabilities, except as noted below.

Service records reflect that the veteran was hit with mortar 
rounds in October 1966.  He received shell fragment wounds of 
the neck, left shoulder, arm, flank and left hip.  He denied 
any loss of consciousness, and had no respiratory, gastro-
intestinal, genito-urinary or neurological complaints after 
the injury.  He was transferred to the United States Naval 
Hospital with diagnoses of a penetrating wound of the left 
pectoral area, a penetrating wound of the left arm; and 
penetrating wounds of the chin and back.  At that time he was 
found to have only minimal pain at the shell fragment wound 
sites.  X-rays showed retained metallic fragments in the left 
flank and neck.  In November 1966, the veteran was noted to 
be doing well.  All wounds were healed and his sutures had 
been removed.  He underwent physical therapy during the month 
of November.  By November 28 he was considered fully 
recovered and fit for return to duty.  

A service entry dated in September 1967 reflects evaluation 
of the veteran by the surgical clinic for complaints of pain 
in the abdomen.  There was no indication of surgical defect.  
Further studies were ordered to rule out gastritis, peptic 
ulcer disease or gall bladder disease.  After further 
evaluation the impression was incisional pain.  In 
November 1968 the veteran complained of pain in the area of 
the 10th or 11th ribs.  The impression was intercostal muscle 
spasm, related to old shell fragment wounds.  In 
January 1970, the veteran again complained of abdominal pain 
at the incision site, without radiation.  The impression was 
a urinary tract infection.  

The initial post-service VA examination was conducted in 
October 1970.  It was noted that the veteran's smaller wounds 
of the face and neck were not recognizable and that at the 
time of the abdominal injury there had been no evidence of 
visceral or other intra-abdominal injury.  The veteran 
complained of left arm weakness and an itchy and numb feeling 
in the abdomen.  The examination revealed a healed mid-line 
scar from the laparotomy, without tenderness.  There was an 
area of anesthesia and paresthesia in the distribution of the 
10th intercostal nerve on the left.  Neurologic examination 
was otherwise normal.  Also noted were four or five scars on 
the upper left arm.  The veteran had a full range of arm 
motion and evidenced approximately a 30 percent loss of 
strength, primarily of abduction of the arm.  The veteran had 
no significant dyspeptic complaints.  The relevant diagnoses 
were fragmentation wounds of the left upper arm near the 
shoulder and the left flank with moderate weakness in Muscle 
Group III, and status post operative laparotomy for possible 
abdominal injury with incidental splenectomy for cystic 
lesion without intra-abdominal injury identified.

In a rating decision dated in December 1970, the RO granted 
service connection for the following:  a shell fragment wound 
of Muscle Group IV, evaluated as 20 percent disabling; a 
shell fragment wound of Muscle Group XIX, evaluated as 10 
percent disabling; a shell fragment wound of Muscle Group 
XXIII, evaluated as 10 percent disabling; and, a shell 
fragment wound of Muscle Group XXII, evaluated as 10 percent 
disabling.

The veteran appeared for a VA examination in February 1978.  
The examiner noted three separate wound scars on the left 
upper arm.  Two were noted to be adherent to the underlying 
subcutaneous tissues.  The veteran had a full range of left 
arm/shoulder motion.  There was some weakness of the left 
biceps and triceps muscle, estimated at a 40 percent loss of 
strength.  The veteran was noted to be right-handed.  Also 
noted were two minute scars on the neck, without evidence of 
other residuals.  There was a depressed and adherent scar in 
the left flank region, with moderate tenderness.  

In a rating decision dated in March 1978, the RO reduced the 
evaluations assigned to a shell fragment wound of Muscle 
Group XXIII and a shell fragment wound of Muscle Group XXII, 
from 10 percent to noncompensable.  

In July 1996, the veteran presented for a VA examination.  He 
complained of left shoulder problems, beginning approximately 
one year earlier.  He stated that pain woke him up at night 
and made work overhead or behind his back difficult.  He 
denied neck pain or any weakness or numbness in either upper 
extremity.  He denied flank pain but reported an area of 
numbness about his shell fragment wound in the left flank 
since 1966.  He reported that such did not limit his activity 
in any way.  The examiner noted the veteran's neck to be 
without evidence of deformity.  There was no tenderness of 
the spinous processes or muscles in that area.  The hyoid 
area was not tender.  The left flank scar was nontender 
without any palpable density that would be consistent with 
shell fragment.  There was no paraspinous muscle spasm.  The 
left shoulder was elevated approximately one centimeter as 
compared to the right.  There was spasm of the left trapezius 
muscle.  There were three noticeable keloid scars about the 
lateral left shoulder, without tenderness or palpable 
densities consistent with shell fragment.  The veteran had 
motion as follows:  forward flexion to 180 degrees; abduction 
to 180 degrees, adduction to 45 degrees; extension to 
45 degrees, internal rotation to 15 degrees, external 
rotation to 90 degrees and positive impingement reproducing 
his symptoms with negative apprehension.  There was no 
tenderness over the acromioclavicular joint or the head of 
the biceps tendon.  Neurologic examination revealed a 
slightly decreased sensation in a small area about the keloid 
scar on the left shoulder; the remainder of the axillary 
nerve distribution was intact.  There was slightly decreased 
sensation distal to the flank wound on the left side, stated 
to be incomplete.  All other sensation was intact.  Motor 
strength was 5/5 in the upper and lower extremities.  
Foraminal compression testing reproduced no pain in the upper 
extremity and neck extension reproduced no infrascapular 
pain.  

The diagnoses were shell fragment wounds about the left 
shoulder, insignificant with minimal decreased sensation 
locally about the keloid scars; shell fragment wound about 
the left flank, insignificant with some decreased sensation 
distal to the wound; and left shoulder subacromial bursitis, 
not related to the in-service injury.  The examiner concluded 
that the degree of disability from a left shoulder and left 
flank wound was "extremely minimal."  

In July 1996, the veteran underwent peripheral nerve 
examination.  He complained of a dull aching in his left 
shoulder.  He denied any neck problem.  The examiner noted a 
full range of upper extremity motion without apparent 
discomfort.  Manipulation of the shoulder elicited pain on 
internal rotation only.  The forearm muscles were described 
as well preserved, as were the shoulder and hand muscles.  
Deltoid and triceps functions were stated to be normal.  
Motor function and strength were normal, as was sensory 
examination.  Neurologic testing of the left upper limb and 
neck was normal.  

In December 1996, the veteran testified before the 
undersigned.  He complained of shoulder pain, particularly 
with over-the-shoulder or behind the back movements of his 
left arm.  He described a steady ache in his left upper 
extremity.  He also reported a stiffness or a numbness in his 
neck.  He denied receiving any treatment for his shoulder, 
and also indicated he was not taking any medications 
specifically for his shoulder.  Transcript at 9-13.  He 
described difficulty rotating his neck and a "numbness" in 
his neck and left flank area.  He denied receiving any 
treatment or medication for such problems.  Transcript at 16-
17.

The veteran presented for a VA examination in February 1997.  
The examiner noted that the veteran did not appear to suffer 
any functional impairments or limitations relative to the in-
service injuries of the left shoulder and abdominal wall.  
Examination of the abdomen revealed no palpable organs, 
masses or areas of tenderness.  The surgical incision scar 
was stated to be well healed.  Scars in the left anterior 
shoulder region were noted to be "quite superficial" 
without measurable muscle defect either in the shoulder or 
the abdominal wall.  

In January 1999, the veteran presented for a VA examination.  
He complained of low back pain, extending to the upper lumbar 
area near the penetrating shell fragment wound of the left 
flank.  He further complained of left shoulder weakness.  The 
examiner noted that such could be due to pain with motion, 
but that it was difficult to tell.  The examiner stated that 
he was unable to locate any neck scars and that there were no 
physical findings or complaints referable to the neck.  The 
examiner noted a well-healed scar in the left flank, just 
below the rib cage, stated to be nontender and not related to 
complaints of low back pain.  

During the January 1999 examination the veteran's posture and 
gait were unremarkable.  There were no signs of neurologic 
deficit in the lower extremities.  The left flank wound was 
nontender.  The veteran evidenced a full motion and good 
strength in the left shoulder, without evidence of atrophy.  
There were multiple punctate scars over the anterior aspect 
of the shoulder, stated to be well healed and nontender.  
There was no evidence of upper extremity arthritis.  X-rays 
were negative for evidence of left shoulder arthritis.  The 
impression was retained shell fragments in the soft tissues 
anterior to the left shoulder, and in the splenic bed of the 
abdomen.  

VCAA

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that the veteran has been notified of the law 
and regulations governing the evaluation of shell fragment 
wounds, the evidence considered by the RO and the reasons for 
its determinations.  In addition the veteran has testified at 
a personal hearing and the RO has afforded him appropriate 
examinations.  The Board also notes that all actions 
requested in its March 1996 and May 1997 remands, as pertain 
to the issues decided herein, have been completed, to the 
extent possible.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

Based on the above the Board finds that the facts pertinent 
to the veteran's claims have been properly developed and no 
further action is required to comply with the VCAA or the 
implementing regulations.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The rating criteria for muscle group injuries were changed, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  See 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-
5329 (38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed. Reg. No. 106, 30235-30237.

Prior to the July 1997 revisions, 38 C.F.R. § 4.56 provided:

(a) Slight (insignificant) disability of 
muscles.

Type of injury.  Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shell fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1996).

The rating of muscle injuries was also governed by the 
principles set forth at 38 C.F.R. § 4.72 (1996) which 
provide, in pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  
A compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

The provisions of 38 C.F.R. § 4.55 (1996) governed the 
combination of ratings of muscle injuries in the same 
anatomical segment, or of muscle injuries affecting the 
movements of a single joint, either alone or in combination 
or limitation of the arc of motion, and are, in pertinent 
part, as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, 
(3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . (g) 
Muscle injury ratings will not be 
combined with peripheral nerve paralysis 
ratings for the same part, unless 
affecting entirely different functions.  

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal; 

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged; 

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement; 

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shell fragment, without explosive effect 
of high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of  muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars  indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for Treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars  indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).  

In pertinent part, 38 C.F.R. § 4.55, as amended at 62 Fed. 
Reg. 30235 (June 3, 1997), is as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c) There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions: 
    (1) In the case of an ankylosed knee, 
if muscle group XIII is disabled, it will 
be rated, but at the next lower level 
than that which would otherwise be 
assigned.
    (2) In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 
will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.

(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected or on the basis of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, and 
7805.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Left Shoulder

The record reflects that the veteran is right handed and his 
left shoulder is his nondominant extremity.  See 38 C.F.R. 
§ 4.69 (2001).  He is currently in receipt of a 20 percent 
rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5304, 
which provides for a maximum 20 percent rating based on 
severe impairment of the intrinsic muscles of the shoulder 
girdle (Muscle Group IV, the supraspinatus, infraspinatus, 
teres minor, subscapularis and coracobrachialis).  No higher 
evaluation is available under that diagnostic code.

The Board notes that a 30 percent evaluation is authorized 
for severe impairment of Muscle Group I, II, or III.  See 
38 C.F.R. § 4.73, Diagnostic Codes 5301, 5302 and 5303 
(2001).  However, none of the competent medical evidence 
identifies any involvement of Muscle Group I, II or III to 
warrant consideration of such diagnostic codes.  Moreover, 
the VA examination reports dated in the 1990s are consistent 
in noting no deformity, atrophy, fatigue, incoordination or 
loss of muscle tissue in the veteran's left upper extremity.  
Thus, despite evidence of retained fragments in the veteran's 
shoulder, there is, in fact, not even competent medical 
evidence of more than minor impairment residual to his in-
service shell fragment wound of the left shoulder.  As such 
the muscle codes under the Schedule provide no basis for a 
higher rating.

The Board further notes that under the laws administered by 
VA, disabilities of the shoulder and arm may also be rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 
(2001).  Normal ranges of motion of the shoulder are forward 
elevation (flexion) from zero to 180 degrees, abduction from 
zero to 180 degrees, and internal and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2001).  

Diagnostic Code 5201 evaluates limitation of motion of the 
arm, providing for a 20 percent evaluation for the minor arm 
for both limited motion to shoulder level and midway between 
side and shoulder level range of motion.  Where motion is 
limited to 25 degrees from the side, a 30 percent evaluation 
is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The January 1999 examiner noted that the veteran's complaints 
of weakness in the left shoulder could be due to pain with 
motion, but that he nevertheless evidenced full motion and 
full strength in his left upper extremity.  Also, testing 
revealed no evidence of arthritis in that limb.  Moreover, 
the examiner specifically noted the lack of any evidence of 
atrophy or other objective evidence to account for the 
veteran's complaints of weakness in the left shoulder.  The 
Board emphasizes that such findings are consistent with prior 
examination results.  Notably, at the time of examination in 
February 1997, the examiner noted well-healed scars in the 
left upper extremity, without measurable muscle defect and 
without any apparent functional impairment or limitation due 
to the in-service shell fragment wound.  Thus, even with 
consideration of the veteran's complaints of pain and 
weakness, the objective evidence does not support assignment 
of an evaluation in excess of 20 percent for any motion 
limitation of the left upper extremity.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran.  
The medical evidence of record, to include clinical findings 
and the results of X-ray examination, fail to show that the 
veteran has any dislocation, nonunion, malunion or other 
deformity of the bones or joints in the left shoulder region 
so as to warrant consideration of Diagnostic Codes 5202, 
5203.  Also, although the medical evidence shows some 
decreased sensitivity in the area of the left shoulder scar, 
the contemporary evidence is consistent in showing no 
separate and distinct impairment from scarring.  Nor is there 
any objective evidence of any neurologic involvement.  As 
such, assignment of separate ratings under 38 C.F.R. § 4.118 
(2001) or 38 C.F.R. § 4.124a (2001) are not warranted.  
Rather, the evidence consistently notes no neurologic 
involvement in the left upper extremity causing functional 
impairment such as weakness or paralysis, and describes the 
veteran's shoulder scars as well healed.  Thus, the Board 
finds no basis for assignment of a higher rating for the 
veteran's left shoulder manifestations.

Left Flank/Abdomen

The veteran is in receipt of a 10 percent rating for 
residuals of a shell fragment wound of the left 
flank/abdominal area, pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5319.  Diagnostic Code 5319 pertains to 
Muscle Group XIX, which consists of the muscles of the 
abdominal wall (rectus abdominis, external oblique, internal 
oblique, transversalis, and quadratus lumborum).  For slight 
impairment a noncompensable rating is assigned.  Moderate 
impairment warrants a 10 percent rating, moderately severe 
impairment warrants a 30 percent rating and severe impairment 
warrants a 50 percent rating.  

The evidence in this case consistently shows no more than 
complaints of some decreased sensation/discomfort in the left 
flank scar area.  The degree of resulting disability has been 
described as minimal, and as no more than moderate.  The 
Board emphasizes that service records document the absence of 
gastro-intestinal or other internal complaints or abnormal 
findings contemporary to the original injury.  Nor is there 
any evidence of related digestive or internal abdominal 
complications related to the shell fragment wound in the 
post-service record.  Service records also show no neurologic 
involvement at the time of the initial injury.  Contemporary 
examiners have also specifically dissociated the veteran's 
back complaints from such scarring.  

The most recent VA examination, conducted in January 1999, 
showed that the veteran's left flank wound was well healed 
and nontender.  Again, the Board cites to the February 1997 
VA examination.  The examiner specifically found no evidence 
of measurable muscle defect or other functional impairment 
associated with the veteran's left flank wound.  As such, a 
higher evaluation is not warranted under Diagnostic Code 5319 
as pertains to muscle impairment.  Nor does the Board find 
any alternate diagnostic code, to include such pertaining to 
scarring, neurologic involvement or the gastro-intestinal 
system, that would result in assignment of a higher rating 
for the veteran's left flank wound residuals.

Hypoid and Posterior Lateral Neck Area

The veteran is service-connected for residuals of shell 
fragment wounds of his neck, assigned separate noncompensable 
evaluations under 38 C.F.R. § 4.73, Diagnostic Codes 5322, 
5323.  Diagnostic Code 5322 pertains to Muscle Group XXII, 
which involves the muscles of the front of the neck.  
Diagnostic Code 5323 pertains to Muscle Group XXIII, the 
muscles of the side and back of the neck.  Under both of 
those diagnostic codes, slight disability warrants a 
noncompensable evaluation.  A 10 percent rating reflects a 
moderate disability.  A 20 percent evaluation is assigned for 
a moderately severe disability.  The maximum rating of 30 
percent is assigned for severe disability.  Also potentially 
relevant is 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001), 
pertaining to motion limitation, or 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2001), pertaining to arthritis.  

Service records themselves note the veteran only had minimal 
pain at the time of the injury to the neck.  He was not shown 
to have incurred any fractures or other bony damage, and 
there was no in-service evidence of neurologic complications 
or lost muscle tissue.  The post-service evidence dated in 
the 1970s is consistent in showing no neck residuals from the 
in-service shell fragment wound.  

Despite the veteran's complaints of general stiffness or 
numbness in his neck, the more contemporary post-service 
evidence is consistent in showing no loss of muscle tissue, 
fatigue, atrophy or other indication of muscle impairment in 
the neck.  The July 1996 examination report specifically 
shows that the veteran denied neck problems and examination 
itself revealed no bony, muscular or neurologic involvement 
in the neck.  At the time of the most recent examination, the 
veteran's scars in that area were noted to be barely 
distinguishable, and the examiner noted no physical findings 
or complaints referable to the neck.  The competent medical 
evidence does not, for instance, document any motion 
limitation of the neck or any evidence of arthritis of the 
neck.  

In essence, the evidence reflects only subjective complaints 
of neck pain, without objective evidence of physical 
manifestations resulting in more than slight disability.  As 
such, a compensable rating is not warranted for either area 
of the neck under diagnostic codes pertaining to muscle 
impairment, or under other parts of the Schedule, such as 
pertaining to motion limitation, neurologic involvement or 
scarring.

Extra-schedular

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not indicated that he has missed any time 
from work due specifically to his neck, left flank and/or 
left shoulder disabilities.  He has not alleged that he has 
required any ongoing treatment, that he requires medications, 
or that he is unable to perform his activities of daily 
living and/or activities required in his employment.  Nor has 
he alleged the existence of unusual manifestations of the 
disability.  Rather, the record indicates his residuals of 
shell fragment wounds incurred decades earlier have remained 
stable, resulting in minimal functional impairment.  As such, 
there is no indication in the record that the average 
industrial impairment from the disabilities in question would 
be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left shoulder girdle, Muscle 
Group IV, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left flank/abdominal area, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the hyoid area/neck, is denied.

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the posterior lateral area of the 
neck is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

